* The judge who presided on the trial of this case (after hearing an appeal was taken) informs the Reporter, by letter, that no bond or affidavit, c., was filed during the term, and no appeal then perfected; and no exception was made to the ruling of the court on evidence or to its charge to the jury.
Judgment was pronounced upon conviction of the prisoner, and he appealed to this court.
This was an indictment for murder, and on the appeal of the prisoner to this court, there being no statement of the case, it is our duty to look through the record to see if there be any error therein.
We have carefully examined the whole record and are unable to detect any error entitling the prisoner to a new trial or arrest of judgment, and in such case we can only have certified our opinion to the court below that the court may proceed to judgment. State v. Ray, 10 Ired., 29; State v.Langford, Busb., 436; State v. Murray, 80 N.C. 364.
There is no error and this will be certified to the court below *Page 540 
that the sentence of the law may be pronounced and executed.
PER CURIAM.                                   No error.